Case: 10-30623 Document: 00511453538 Page: 1 Date Filed: 04/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 21, 2011
                                     No. 10-30623
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DARREL G. JONES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CV-1350
                              USDC No. 2:97-CR-217-3


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Darrel G. Jones, federal prisoner # 30209-048, filed a 28 U.S.C. § 2255
motion, challenging his convictions for possession with intent to distribute
cocaine and possession of a firearm during a drug trafficking offense and his
aggregate 248-month sentences. The district court found that Jones’s § 2255
motion was successive and transferred the case to this court for a determination
whether Jones was entitled to authorization to proceed. Jones currently seeks


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30623 Document: 00511453538 Page: 2 Date Filed: 04/21/2011

                                  No. 10-30623

a certificate of appealability (COA) to appeal the district court’s denial of his
motion for reconsideration of this transfer order.
      If necessary, this court must examine the basis of its jurisdiction sua
sponte. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The order denying
Jones’s motion to reconsider the order transferring his § 2255 motion to this
court is a non-appealable interlocutory order. See 28 U.S.C. §§ 1291, 1292(a), (b);
F ED. R. C IV. P. 54(a), 59(e); Brinar v. Williamson, 245 F.3d 515, 516-18 (5th Cir.
2001). This court is without jurisdiction to consider Jones’s request for a COA.
Consequently, the motion for a COA is DENIED, and the APPEAL IS
DISMISSED for lack of jurisdiction.




                                         2